Explanations of vote
(CS) Mr President, ladies and gentlemen, I did not support the proposal to establish a European Institute of Technology. Of course I wish, like most of you, that the European Union would adapt and would produce more inventions and patents.
However, having listened to the debate on this proposal I do not believe that setting up another institution is a step in the right direction. Our universities and research institutes will get no extra money; if anything, they will have another institution to compete with for research grants. Nor has the vote of our venerable institution created a new body of super-scientists. The Institute will be managed by scientists who will leave the universities where they are now. I therefore believe that it would be better if we channelled the available funds, if can find them, into the existing top scientific teams through research grants.
(SK) If we actually want to overtake the US, Japan and other world leaders in science and technology and if we want Europe to set the tone, then the necessary preconditions must be created.
Centres of excellence must have all the conditions and preconditions in place. The European Institute of Technology is a step in the right direction. It is a shame that this decision has been delayed for so long. I believe that the problems surrounding sufficient funding for the EIT will be resolved satisfactorily.
I also support the idea of cofinancing according to the Public Private Partnership principle, as is the case, for example, at research centres in the United States. I would like scientists and researchers from the new countries also to be selected for, and involved in, the scientific teams, and the governing board to be subject to monitoring by the European Parliament. The research objectives should mirror the Seventh Framework Programme for science and research and only research on embryonic stem cells should not be funded by the taxpayers of those countries where such research is illegal.
(CS) Mr President, allow me a remark concerning the vote on the establishment of the European Institute of Technology. I voted for the proposal since this is the first time that we have had a system linking research, education and the business sector.
This is a fundamental project in the area of European innovation and like other similar projects it is accompanied by problems, in this case financial problems in particular. That said, the proposal to establish the Institute and to give it enough space to justify its future existence deserves our support.
(FI) Mr President, I wish to say a few words regarding the European Institute of Technology. Firstly, I would like to thank the rapporteur Mr Paasilinna. He has done some excellent work. I know that he is an expert in education and research and other such areas.
This a very ambitious project, but I would nevertheless like to point out that if we in the European Union establish new institutions it might be very important that, before we do so, we ensure that existing institutions can obtain adequate funding. Consequently, we should also ensure that the network of universities which now exists can obtain adequate support and thereby produce new research.
In the vote I voted in accordance with Mr Paasilinna's recommendation, but I would ask Parliament to consider that existing research communities should be able to obtain their funding and that this new institute should not eat up the money set aside for them. I ask that this should be recorded and taken into account when the decisions are being taken.
in writing. - (PT) I voted in favour of the Paasilinna report on the European Institute of Technology because I consider that this will make a decisive contribution to increasing the competitiveness of the European economy, by reinforcing synergies between innovation, research and education.
I therefore support the proposals made by the rapporteur which aim to clearly define the sources of funding of the future European Institute of Technology so that this can start work as soon as possible and successfully fulfil its mission, contrary to the objectives set out by the Lisbon Strategy.
in writing. - (PT) Our position on the creation of the European Institute of Technology is highly critical as a result of the position taken by various research organisations. For example, last year the League of European Research Universities presented a study which concluded that the plan for the European Institute of Technology was 'misconceived and doomed to failure'. Euroscience, a European organisation of scientists and political experts, called it 'a politically motivated idea, starting from a wrong premise'. The United Kingdom's science adviser, Robert May, said that 'it is based on a misunderstanding' about innovation.
This Institute will be virtual, composed of scientists based at EU universities, research laboratories and companies, and will not grant qualifications, contrary to what was originally proposed. Following pressure from various countries that wanted to host the Institute, this became virtual, a type of gateway for consulting scientific communities in different areas. The European Parliament has just adopted several amendments to the Commission proposal, but in our opinion these are insufficient to straighten something which was born crooked.
As for the funding, one of the options is the Community budget, including appropriations intended for research, which may end up being just another way of supporting the developed countries and thus worsening the inequalities.
in writing. - (PL) Mr President, the concept of a European Institute of Technology has changed in the course of the lively debate on how to promote innovation within the European Union. Initially, the Institute was to be a European equivalent to the Massachusetts Institute of Technology, within the framework of the Lisbon Agenda. In other words, it was to be part of our strategy to compete with the United States. In the current fast-changing global environment, we are thinking instead in terms of a network of Knowledge and Innovation Centres, the so-called KICs, coordinated by a central body. This was reflected in the separation of two budget lines in the amendments tabled by the European Parliament to the draft budget for 2008 (separate financing for the network and for the coordinating body). We seem to be closer to finding a solution to financing this enterprise since the European Commission proposed reviewing the 2007-2013 financial perspective, in particular, raising the limit for Heading 1A, whilst reducing it for other headings. This confirms, once again, that Parliament was not mistaken when it highlighted the unduly low level of budgetary resources allocated to the objectives of the Lisbon Strategy.
I also wish to support Wrocław in its bid to host the headquarters of the European Institute of Technology. I must point out, however, that better financing of R&D and the creation of a new institution is not enough to ensure that Europe becomes competitive and innovative. That will be determined by the development of a business culture, a willingness to take risks and by practical links between research and development circles and private entrepreneurship.
in writing. - (DE) In my view, the decision to retain the idea of an EIT is a mistake. None of the arguments presented is convincing as they start from false premises.
1. Even the original idea put forward by Mr Barroso, the President of the Commission, to launch the EIT as a European response to America's MIT ignored reality, and the proposal presented for the vote today further worsens the original concept. MIT evolved with a great deal of money and diverse support, and in Europe numerous 'mini-MITs' are already carrying out world-class research. Europe's dilemma is the inadequate financial and moral support for innovation and top-class research.
2. The proposed EUR 309 million in funding from a reserve budgetary source blocks other parliamentary initiatives such as the strategically important Galileo project. The funding proposal amounts to just an eighth of the estimated budget and therefore does not offer any incentive for serious additional private initiatives. BP has invested USD 500 million in the biofuels sector in Berkeley in the United States alone.
3) With its own generous sources of funding and grants to the top-class European institutes already in existence, the EIT would have a prospect of success. For example, the EU could follow the Canadian model and set up an innovation fund financed from monies left in the EU budget at the end of the year.
4. The planned network infrastructure is a virtual supranational institution without any real significance in the European and international research landscape. It is an unhappy and bureaucratic compromise.
I have therefore voted against the proposal.
in writing. - I welcome in principle the idea of a European Institute of Technology. However, I abstained on the resolution because I do not think we have yet sorted out the objectives, management and finances of the Institute to a satisfactory level.
in writing. - (FR) On Tuesday, 25 September I supported my colleague Reino Paasilinna by voting for the establishment of the European Institute of Technology (EIT).
This report reflects a real desire to converge towards a knowledge society. Arranging for tools to be put in place, within the European Union, to promote the integration of innovation, research and education will eventually help stimulate competitiveness within the European economy.
The activities of the EIT will be steered by a Governing Board of scientific and administrative personnel. This Board will designate the Knowledge and Innovation Communities (KICs) that are responsible for implementing the strategic priorities of the EIT.
At the same time, however, it is a matter of regret that the financial resources being earmarked for this project are somewhat lacking. This could in the long term prove to be the undoing of this promising initiative.
We all need to be aware of the absolute necessity of providing the European Union with Community projects that will ensure its development within the context of the Lisbon Strategy.
in writing. - (PT) The European Union is now at a real crossroads in terms of its competitive capacity with regard to the rest of the world. Despite enjoying many attraction factors, whether historic and cultural or economic and tourist-related, we cannot escape the major challenges of global competition with the new emerging Asian economies. Our capacity to be an attractive environment for knowledge and innovation is under question.
I believe that the vote on the European Institute of Technology marked an important step in the construction of a framework of European actions to help our economy grow and develop, based on the triangle of innovation, research and education. I believe that it should not be low wages or cheap labour that make the EU attractive to investment and the growth of our companies. The future is companies which understand that they need to invest in making the population highly skilled, by helping society to interact with industry and companies in order to develop high-quality and highly innovative responses to the dynamic and demanding needs of the markets.
in writing. - (FR) When the European Commission proposed establishing a European Institute of Technology (EIT) the idea was to create a new centre of excellence for higher education, research and innovation. This ambition is now being thwarted by the difficult question of funding and no satisfactory or permanent answer has yet been found to this problem. This is extremely worrying because it diminishes the credibility of the EIT even before it has been established.
The idea of the EIT issuing an EIT mark could help solve the problem of visibility from which European research has been suffering, while at the same time providing real recognition for projects whose excellence and quality has merited such a label. It appears to me that such a flexible system, which lends itself well to the diversity that exists within Europe, would stimulate healthy competition between universities and between research projects.
Another imperative, I believe, is to involve the private sector in the EIT project. The role played by public authorities should be restricted to promoting and structuring the various instruments that are required. All the rest should come from the private sector, namely the funding, organisation and management of the EIT. Above all I do not want to see the EIT become just another in a long list of EU agencies.
In spite of these reservations, however, I support the report in order that the EIT may have a chance to succeed.
in writing. - The EPLP have chosen to abstain on both the Amended Proposal and Legislative Resolution for the Report: European Institute of Technology. While in favour of the general objectives of the proposal and its focus on innovation, EU and Member States money would be better spent on existing Universities and EU research framework programmes. We believe that the EIT administrative structure should be as least bureaucratic as possible, and therefore smaller than the proposed 21 appointed members. There are also still serious concerns regarding the private and public financing of the EIT. Given that the Commission's proposal to finance the EIT suggests the reopening of the financial perspectives, we cannot support the report.
- (NL) Mr President, I would like to take a moment to explain why I voted against the Duff report, although the Duff report is not really a controversial report as such. It is because I am opposed to the European federal philosophy that underpins the report.
In short, I am opposed to a European federal state and so I am also automatically opposed to EU citizenship, and this right to vote and right to stand as a candidate for election for EU citizens in Member States other than their own is an integral part of that. I believe that the Union must remain a community of national democracies, where the right to vote and the right to stand for election, whatever type of election, must continue to be reserved for the citizens of the states concerned. It is actually a mark of the evolution of the European Union that EU citizenship is systematically confirmed and expanded, including now making the Charter of Fundamental Rights of the European Union binding.
(PL) Mr President, we have today voted on and adopted Mr Duff's report on the exercise of the right to vote and stand as a candidate in elections to the European Parliament for citizens of the Union residing in a Member State of which they are not nationals.
I cannot support this report, because contrary to the intentions of the rapporteurs in my view, this method of voting and standing in elections to the European Parliament will not promote good neighbourly relations between countries, especially if they share a border. Over many years, countries with significant national minorities have developed standards for avoiding conflicts of a nationalistic nature.
The voting method adopted may re-ignite such conflicts, which will run counter to the spirit of peaceful coexistence between the nations of Europe. This is because it will be possible for individuals to stand for election and vote when they are not nationals of a particular state. There are bound to be abuses of the system, for example by providing a fictional domicile simply in order to reduce the voice of a particular country, and to engineer an impact on the outcome of the elections. Checking the relevant information is difficult and expensive.
In addition, this voting method will strengthen separatist movements, which is surely not what we wish for contemporary Europe. I regret that for somewhat unclear reasons, we are imposing our will on the Member States from above in this regard, thus interfering in national electoral procedures.
Mr President, of all the claims made by supporters of the European Constitution, perhaps the silliest is that EU citizenship does not prejudice national citizenship. One by one, the entitlements once bestowed by nationality have been eroded: the right of residence; the right to elect your own representatives; increasingly, too, the right to claim welfare.
Any neutral observer would conclude that EU citizenship is becoming the primary legal status of our constituents, with their national citizenships a secondary, almost folkloric category.
I accept that this is where the majority in this House wants to go but, for heaven's sake, be honest about it! Let us hear no more nonsense about the status of my constituents as British subjects being unaffected.
in writing. - (ES) I feel that adopting this report is a serious mistake and extremely irresponsible, and so I am voting against it.
Above all, we must remember that there is no European election system. Things would be different if this were to be established at some point (and I would support it). Meanwhile, European elections must be in line with the election systems in each Member State. The Duff report proposes the scrapping of dual or multiple candidacies in European Parliament elections. The same candidate could stand in a number of states, and after the elections could choose which of the seats he or she wants to retain.
In addition to the obviously complicated arrangements this would involve, it is evident this is defrauding the electorate, and is adding nothing to the respectability of the Parliament we wish to construct.
Moreover, the proposal put to the vote today eliminates compulsory recognition of legal decisions (both civil and criminal) in relation to the capacity to stand as a candidate, making it possible for someone who has been banned from standing by a court in the state of which he or she is a national to stand in another state. This is a contradiction of European justice and home affairs practices, and we can easily imagine the shameful situations it could create.
in writing. - (RO) Due to the heavy system of information exchange between Member States, in practice, very few citizens know how to use the right they hold under the Treaty to vote in the elections for the European Parliament if they are residents of another European country. The voice of these people needs to be heard and their access to the political life of their country of residents needs to be facilitated; this is why I support the replacement of the current system with the requirement of filling in a sworn statement.
For the residents who wish to candidate in the European elections, the obligation to obtain a national attestation is disproportionate to the general objective of the EC Directive 93/109. In practice, obtaining such an attestation from the institutions of the country of citizenship is very difficult and time consuming. This formal obligation actually results in the cancellation of the right granted by the Treaty.
A future proposal of the European Commission should also deal with the issue of the establishment of political parties of non-national citizens. Electoral laws of Member States must not discriminate between national parties made up of nationals of the given country and other parties. Political representation in the European elections is a very important matter for countries with a large segment of population residing in another Member State of the European Union, such as Romania.
If the people of Europe do not vote in large numbers in their country of residence and if the level of participation in the European elections fails to match the aspirations of the Eurocrats it will not be because the application of voting rights and eligibility for the European elections has been overcomplicated by the need to exchange information between the Member States.
It will simply be because your bureaucracy and policies appear to them at best pointless and incomprehensible and at worst harmful, and because many European citizens not residing in their country of origin prefer to participate in the parliamentary elections being held in their own country.
As for the report, it uses this technical pseudo-simplification in an attempt to authorise multiple candidacies, in other words the appearance of the same candidate in several countries, something that would give an inordinate advantage under common law to foreign residents only, and it tries to bypass the laws of the Members States where ineligibility is concerned. This is absolutely unacceptable.
We believe that citizenship is indissolubly linked to nationality and the rights, particularly electoral, that it generates can only be exercised within a national setting. If European citizens want to participate in the democratic life of their host country then the option is always there: naturalisation.
in writing. - I welcome this report, which should reduce the burden on electoral authorities and individuals as regards the right to vote in the European elections. I support scrapping the current information exchange system while keeping the individual declaration not to vote or stand twice.
(DE) Mr President, the ending of set-aside is absolutely the right course of action for us to pursue. The demand for food and feedingstuffs as well as for renewable raw materials is constantly growing, and it is therefore absolutely essential to have these areas in production. Set-aside was a measure which farmers never wanted but which they had to go along with because it was necessary. Farmers want to produce! I hope that the abolition of set-aside will not only apply for one or two years but on a permanent basis. It also gives the agricultural sector the opportunity to make its contribution to the EU's ambitious targets for the reduction of its CO2 emissions.
in writing. - (PT) We not only agree that the cultivation of set-aside should be permitted for agricultural purposes for 2008, we in fact consider that the derogation should apply for longer. We therefore tabled a proposal for 2009 and 2010 and it has been agreed to include 2009. As a result farmers will be able to plan better in relation to the situation of exceptionally high prices in the cereals market.
However, this measure does not resolve the fundamental issue of the need to increase the production and supply of each Member State and employment in rural areas.
We must also draw attention to the shortage of cereals on the European market and to the negative effects of gambling on biofuels, as was decided by the Council, in terms of both the offer and price.
Once again we repeat the need for an in-depth review of the CAP (common agricultural policy) to take account of the soil and biodiversity characteristics in each country, to adapt the rotation of crops and to guarantee farmers sufficient income without threatening consumers' interests in terms of healthy and high-quality food.
in writing. - (FR) Would you have believed that after years of accusing the common agricultural policy of all kinds of wrong-doing, of costing too much and especially of producing milk lakes and grain mountains that could not be sold on the market, we would now be discovering that we have to stop cutting back our production capacity in these areas?
I am pleased to see the Commissioner's immediate response following the surging prices, which have certainly been lucrative for our farmers: put an end to set-aside to encourage our farmers and growers to produce more grain in order to take the pressure off the market.
She should also react just as quickly to increase milk quotas and abolish the surcharges for exceeding quotas at national level. Moreover, I hope that this will serve as a lesson to the Commission, which has also been trying to reduce wine production capacity by 200 000 hectares without any regard for the opportunities that European wine producers would have for exporting to emerging markets such as China and India.
in writing. - Given the changing market conditions I understand and support the Commission's proposal for a zero set-aside for agriculture in 2008. Ending set-aside is expected to increase output by at least 10 million tonnes of cereals. This should take pressure off the rising grain prices.
in writing. - (FR) The Commission in Brussels has been telling us since 1992 that there were grain mountains, to say nothing of the oceans of milk and other larders full to bursting. The agricultural land of Europe therefore had to be put on set-aside and production had to be scaled back. The southern hemisphere and the US were calling on the WTO for a monopoly on wheat and oilseed.
Remember that as part of the Uruguay Round, and with the Blair House Accord of 1992, the European Commission agreed to limit our oilseed growing areas to 5 million hectares.
What was supposed to happen happened. Agriculture is subject to the vagaries of climate. In the Bible Joseph explained as much to Pharaoh. Drought in Australia, falling production in Ukraine and no end to the growing demand in China, India and Africa: all of these factors are driving up the price of grain and maize.
After having paid our farmers not to produce from 1993 on, even after having removed aid to production and after having put millions of hectares on set-aside when one third of humanity is going hungry, the Commission in Brussels now discovers that there is a shortage of grain and that stocks have collapsed. They are thus going back on their decision on set-aside.
It will be the same for wine. It has already happened for butter and meat. Confusion and Malthusianism are running the show.
in writing. - One of the great mysteries to the population of the European Union is how we can devise a system that pays farmers for leaving land idle. Now whilst I understand that some reputable organisations like the RSPB in the UK use this system to fund their excellent work, nevertheless it cannot be right that we leave good land idle and pay farmers for keeping it that way.
That is why I support a zero per cent set-aside, but we must also in tandem ensure that our farmers and others are encouraged to keep land in good order and by making the land productive by helping them from other sources.
If we are serious about fundamental CAP reform then an end to set-aside payments has to be at the forefront of any reform procedure. That is why I will support the Commission's proposals.
Mr President, I would like Members to take some note of how I voted.
The bottom line is that we must and will protect children. We should be uncompromising on chemicals and pollutants that can in any way affect their functioning and development. Companies must be held to account.
But we cannot stop there. We have to take a serious look at the kind of pressures companies are under. Companies functioning in China face these pressures from the Chinese Government. The rules of the game in China are far different from the rest of the world. If a company is to operate there, it must surrender most of its decision-making and operations procedures to the Government.
China puts incentives into place which control the vertical operations of manufacturing. The tools used by Mattel to produce those 21 million toys are Chinese made and owned. The moulds used to form the plastic and put in the machinery to push out all those toys are owned by China. The reason for this is that the Chinese subsidise companies' parts if they remain in China, and to break with this system increases their costs by 20%.
So we see that China controls businesses far more than perhaps we realise, and we need to take a lesson from this in toy safety. We must not tolerate this, just as we must not tolerate any of the human rights and environment practices of China any longer.
in writing. - I have repeatedly called on the European Commission to press forward with legislation which would require all imported products to have a country of origin label. This is extremely important as it has been found that in 2006, 17% of all detected unsafe products, including toys, were of unidentified origin, while 58% are of third country origin.
While 48% of detected unsafe products had their origin in China it should not be assumed that the fault lies solely with quality control deficiencies of Chinese manufacturers. It has been shown for instance that of the 21 million toys recalled over the past 3 months, by the US Mattel Company (which also markets its products in Europe under the Fisher-Price brand), 18 million were because of Mattel design faults, and not defective manufacture.
It has been clear for some time that tougher penalties are needed for both manufacturers and importers, to ensure that they take their responsibilities to consumers seriously; in this case to defenceless children. But some Member States continue to resist change at the behest of importers and companies which outsource manufacturing.
Globalisation of trade and the lack of transparency and information on the origins of the various products being marketed across the European Union means an increased risk of acquiring dangerous, defective or counterfeit goods.
The joint resolution on product safety, especially that of toys, which I voted for on Wednesday, has been adopted by almost all the groups. It is another example of the commitment being shown by the European Union, and especially by the European Parliament, towards consumer protection.
By calling for requirements to be imposed in respect of product safety, the integrity of the CE mark, the exclusion of counterfeit goods and the introduction of traceability this resolution will provide more effective protection for consumers, especially children.
However, the call for better cooperation with the third countries concerned must not be allowed to overshadow the responsibility that falls on those companies that are placing the orders, for it is up to them to ensure that their product specifications comply with these health and safety requirements.
in writing. - (PT) I voted in favour of the motion for a resolution on 'Dangerous toys made in China' because I consider it essential to take all necessary legislative and administrative action to ensure that consumer goods that are marketed within the EU not only comply fully with existing EU standards but also do not put the health and safety of consumers at risk. I therefore feel that Directive 88/378/EC on the safety of toys should be revised as quickly as possible and that it should include efficient and effective requirements for product safety.
in writing. - (PT) Ensuring product safety, particularly the safety of toys, is a priority in the protection of public health and children's health in particular.
The necessary checking and quality control of products is an essential mechanism in achieving this objective. Companies and competent national public authorities should carry out this control and certification as a preventative measure.
As legislation defines all the safety rules with which products must naturally comply, it is up to the company or companies designing, producing and marketing these products to assume their responsibilities.
The initial reaction to unsafe products or products harmful to health, particularly toys, being imported from third countries is to try and shift the blame onto others, to the point that the Financial Times noticed that the Mattel company had formally apologised to the Chinese Government and people. It should be stressed that many imported products are made in third countries but their owners are large EU-based multinationals, which, greedy for profits, transfer their production elsewhere.
Furthermore, focusing the discussion of poor quality on imported products only obscures the fact that many products made in the EU also do not comply with the standards in force.
in writing. - The resolution of the Parliament, approved today by a large majority, rightly concentrates on the immediate issues of ensuring the safety of products under existing EU directives.
The EPP-ED group has insisted throughout that the resolution should concentrate on practical proposals that would reinforce consumer safety, without delay.
We have, in addition, proposed the evaluation of a European Consumer Safety label, to be applied on a voluntary basis by providers of consumer goods. We are pleased that the Parliament has endorsed this proposal.
We will take an intense interest in the future Toys Directive, and will examine the Commission's proposed reforms with an open mind. In our view, the attempt to introduce very detailed and specific requirements for this future Directive in this resolution was entirely unnecessary. We have therefore voted against these proposed additions, but this in no way diminishes our interest and concern to bring about an effective and workable directive when we receive the Commission proposal in 2008.
Parliament's resolution only contains a few proposals for putting an end to the import of dangerous products, half of which come from China. It focuses on toys, yet fails to mention clothing containing toxic dyes, dangerous medicines, foodstuffs containing ingredients unfit for human consumption, electrical goods that catch fire, toothpaste made from antifreeze: the list just goes on. It also makes do with feeble measures that are based on cooperation and certification and points the finger of responsibility at the Member States rather than at China, at European companies rather than at others.
This is just not enough in this particular instance. It is time to apply exemplary sanctions against any country that, after becoming a member of the WTO, continues to engage in dubious commercial practices, whether this be dumping, counterfeiting or forced labour. It is true that the few trade protection instruments available to the European Union fall within the competence of Mr Mandelson, who has quite rightly been cited for his passivity in this area.
If at the end of the day we are then to approve this document it is because, in spite of everything, it is better to have some derisory measures in place than none at all. At least that is some form of reaction.
in writing. - I welcome the overwhelming vote in favour of this resolution. We have sent a clear message to toy manufacturers and to China that failure to ensure the highest safety standards for children's toys will not be tolerated. China is on notice that it must improve its inspection of goods and detection methods to dramatically reduce the flow of unsafe goods on to the European market.
in writing. - (FR) Children in Vietnam, Africa and elsewhere are standing on land mines. In Europe our own children are being suffocated and poisoned and are developing allergies because of Barbie dolls and toys.
The cinema has already sounded the alarm bells with the film 'Le père noël est une ordure'. It is now up to us, the Members of this Parliament, to react and to do so on safety principles as well as to protect the demographic future of our continent, which has already been afflicted by the games played by adults at large.
It is time to do this now. Even yesterday was not soon enough, for how many faces with skin as smooth as a Brancusi sculpture have been ravaged by celluloid dolls that burst into flames at the slightest hint of a match. Toys kill and the children of Darfur do not know how lucky they are in not being able to play at eating.
in writing. - (FR) Following the large-scale safety recall of Chinese-made toys by the US manufacturer Mattel the European Commission is now taking stock of its product safety legislation, especially where imported toys are concerned. The European system of regulation in this area is solid enough, with RAPEX and the CE mark, but it needs to be strengthened.
The European Parliament is therefore going much further and, as part of its resolution on the safety of toys, wants to see adopted a common regulatory framework for the marketing of products and the surveillance of the markets. For me restoring consumer confidence and protecting the health of our children is an essential condition. In continuation of the REACH regulations, which impose strict controls on the use of chemicals in our consumer goods, I have therefore voted today for an unconditional ban on the use of any toxic substances in the manufacture of toys.
Moreover, in support of Amendments 8 and 6, I am in favour of a total ban on the use of dangerous phthalates in any toys that can be put in the mouth. The chemical safety of toys is not just a regulatory matter; it is also a hygiene issue and as such is vital for the safety of our children.
in writing. - (DE) Today's resolution underlines the urgent need for the revision of the Toys Directive. CMRs - in other words, substances classified as carcinogens, mutagens or substances toxic to reproduction - must be banned under the new Toys Directive. Commissioner Verheugen endorsed this demand during yesterday's debate. It will also be necessary to end the confusion over the CE marking. European consumers assume this marking either to be a statement about product origin or a seal of quality, neither of which is denoted by the CE marking.
(SK) Energy security and energy form the axis around which both the domestic and foreign policy of every union revolve and are a vital factor in maintaining prosperity and, where in critically short supply, a matter of survival.
We need to take immediate steps to free ourselves of our raw material dependence on Russia, which may subsequently become a political dependence. I find it alarming that we are allowing energy to be used as a means of exerting political pressure on countries of transit and destination. I support the development of the Black Sea dimension, cooperation with the countries of the Southern Caucasus, and stepping up our involvement with Norway, the Maghreb and Mashreq countries, and the Euro-Mediterranean Partnership. Energy market predictability must be ensured through agreements with China, India and Brazil and a partnership should be established with the US Government.
Black-and-white-thinking environmentalists should realise once and for all that burning 'eco' fuels and biomass massively increases the amount of CO2 in the atmosphere and that a reasonable, decisive proportion of nuclear energy is necessary. The influence of the fanatical Greens, who have even managed to get a ban on nuclear energy included in the constitution of a Member State - something which will not certainly affect its economy and even that of its neighbours - is of tragicomic proportions.
(FI) Mr President, energy security is one of the crucial factors in European security generally. Mr Saryusz-Wolski's report responds to this challenge to Europe's future.
The EU's problem is that its level of self-sufficiency in energy is on the decline. The EU already imports half its energy needs from outside and by 2025 dependence on imports is estimated to exceed 70%. To deal with this problem we need a firm common voice, a new kind of energy diplomacy and, to engage in it, a special EU High Representative for external energy policy.
Making external energy policy more the mandate of the Union, however, cannot mean weakening the sovereignty of the Member States to decide their energy production means and structure. I would like to thank the rapporteur for this especially. The report allows for independent decision-making by the Member States on their energy supply structures.
in writing. - Transparency, reciprocity and the rule of law are cornerstones of European energy policy and consequently in our foreign policy. It is however not the right time to add new institutions and I am therefore against the creation of the new position of a High Official of Foreign Energy Policy which also threatens the influence of the European Parliament when it comes to foreign energy policy.
in writing. - (FR) I have voted in favour of this report, which is aimed at putting in place a common foreign policy on energy.
The solutions applied need to be international in scope and the European Union must play a leading role in this. It is clear that energy has become a real weapon in today's international negotiations.
Ever since the gas crisis between Russia and Ukraine in January 2006 the European Union has been aware of its vulnerability where energy supplies are concerned. In order to develop a foreign policy on energy the report essentially proposes to appoint a High Official for Foreign Energy Policy, who would be responsible for coordinating the EU's activities in this area. This High Official for Foreign Energy Policy would wear two hats, as the person in question would be acting under the authority of both the newly created High Representative of the Union for Foreign Affairs and Security Policy (CFSP) and the Vice-President of the European Commission.
I welcome this positive development, which in particular will help to promote the dialogue between the producer countries - witness the Euro-Mediterranean partnership - and the consumers. This will enable the EU to defend its interests in the area of energy security when negotiating with external suppliers.
in writing. - (PT) Energy is currently a central strategic issue.
The various EU countries, due to their high energy dependence, aspire to dominate the exploitation of existing energy resources, hence the proposal to create an energy strand within the common foreign and security policy. If adopted, this would also form a way of overcoming the contradictions existing between the main powers.
To do this, the EU should announce its 'market', its 'competition' and its enlargement to other countries in the framework of the so-called 'energy communities', the 'Energy Charter Treaty' - ensuring 'security of investment' and guaranteeing a 'right to compensation in the event of expropriation and/or nationalisation' - or the inclusion of an 'energy security clause' in commercial agreements. All of this can be controlled, hence its fear of the creation of a 'gas version of OPEC'.
The majority of Parliament also defends 'establishing an Energy Security Partnership with the US' and, of course, a 'critical and constructive dialogue' with the countries in the South Caucasus, Caspian and Central Asia regions 'which balances the EU's interest in diversifying its oil and gas supplies and the goal of achieving political reforms in those countries'. More words for whom? Iraq, Afghanistan, Africa ...?
in writing. - (PL) Mr President, the European Union is a major consumer of energy and is dependent on external sources of power. The latter are characterised by uncertainty and potential destabilisation. In the specific case of Russia and those countries of the CIS that are rich in natural resources, an additional factor contributing to the uncertainty is a tendency to use energy as a weapon for political purposes, as we have already witnessed. This should have mobilised the European Union to close ranks and stand shoulder to shoulder in crisis situations. Such a response has been very slow to develop, however, because of the diverse national interests of countries that are not as likely to be the victims of energy blackmail as the post-Communist countries.
Mr Saryusz-Wolski's report is a step in the right direction. It represents a call to base the EU-Russian relationship on the foundation of mutual trust and respect for the principles laid down in the Energy Charter.
The context of the current debate is defined by the parallel efforts of the European Commission to liberalise the Union's energy market, with Gazprom in the background. This leads to stronger pressure for implementation of the principle of separating production and distribution. The countries that are reluctant to liberalise are the same ones that are inclined to resort to bilateral energy contracts with Russia and to cooperate with Russian State-owned companies regarding capital. It is no coincidence that this involves the remnants of the public energy monopolies in continental Europe. The effect is to delay the desired free choice of energy suppliers and the development of a Community policy based on solidarity for this strategic sector.
in writing. - Clearly the European Union needs to co-ordinate its approach to external sources of energy much better than at present. However, I can see no value in the proposal for a High Official for foreign energy policy believing it would only cause confusion with the role played at present by Mr Solana, and I therefore voted against this proposal. I did on the other hand vote in favour of the reference to unbundling energy production and energy transmission and distribution.
in writing. - The report advocates a 'common European foreign policy on energy'. Although so far there is not even a legal base for such a policy, it aims to push ahead with it even before it can be inserted in the new reform Treaty. Instead of solving the problem of expensive and polluting energy, the report wants to shape the EU as a hegemonic, global actor. Such an expansive geopolitical approach of the EU would create more tension and conflicts worldwide. A strong anti-Russian current is seen as a red thread in the text. Almost every idea which could hinder the normal development of relations between Russia and EU Member States has been included. Critics therefore speak of a touch of cold war. By the inclusion of a so-called 'energy security clause' in all agreements with producer and transit countries the EU will define its interest far beyond its borders. We are concerned about the foundation of an EU energy foreign policy that would be founded on geopolitical pressure, a background of military threat. The report calls for a close partnership with the USA on energy security, being aware that the USA is waging war in Iraq to secure cheap energy resources.
in writing. - (PT) Given the growing importance of energy in modern society, on the one hand, and the growing international interdependence which is also now a common characteristic, on the other, it is impossible to exclude energy policy from the external dimension of the EU's policy, either at Member State level or in terms of the common foreign policy.
I therefore agree with the resolution where it states that 'whilst the Member States should retain their sovereign right to make strategic choices concerning the energy mix, to exploit their energy resources and to decide on the supply structures, there is a need to [promote a common approach and not necessarily a single policy] covering security of supply, transit and investment related to energy security, and the promotion of energy efficiency and energy savings as well as clean and renewable energy sources, particularly in relations with countries whose energy consumption is growing rapidly'. However, as for the idea of a High Official for Foreign Energy Policy, this dimension must be included within the work of the High Representative for Foreign Affairs and Security Policy, as I do not believe that a more specific approach than this makes any sense.
in writing. - (PL) I voted in favour of the adoption of Mr Saryusz-Wolski's report on a common European foreign policy on energy.
Pursuant to the action plan on energy policy adopted by the Council in March 2007, we must make every effort to develop a common European foreign policy on energy for the European Union, equipped with the instruments required to ensure its effective operation. I would like to draw attention to the need for solidarity and cooperation between Member States, the diversification of energy sources and ongoing development and better cooperation in this area.
I agree it is necessary to decide on a detailed road map, laying down the various stage of the introduction of such a policy. The Commission should present its proposals in this regard at the earliest opportunity. It is also important for the Member States to consult amongst themselves and with the European Commission on issues concerning strategic decisions on contracts with third parties in this area. The proposal to appoint a High Official on Foreign Energy Policy is very appropriate and deserves further consideration. This person would be responsible for coordinating all policies related to all external aspects of energy security. Such a post should help to enhance the protection of the interests of EU Member States during negotiations with foreign partners.
in writing. - British Conservatives recognise the need for the 27 Member States to show more solidarity in terms of external energy policy as all Member States in the coming years become increasingly dependant on imported oil and gas from third countries who could otherwise pick off the more dependant and vulnerable states to the detriment of the Union as a whole.
This does not mean that we endorse a common energy policy, in particular, that the EU for instance can determine individual Member States' energy mix such as the proportion of fossil fuels versus renewables.
Broadly, Conservatives support the aims of this report although we reject the need for a single powerful co-ordinating figure to speak on this matter. Neither do we see the need for a new legal basis to be created within the Treaties to address this issue.
Attempts to add new EU competences instead of making proper use of existing ones are unnecessary. Conservatives also believe in a market-oriented approach, not further EU institutionalisation.
in writing. - The European Parliamentary Labour Party supports much of this resolution, in particular the priority given to supporting renewable sources of energy, promoting energy as one of the cornerstones of the European Neighbourhood Policy and calling for increased safeguards against pollution.
We abstained on citation 12 due to the abandonment of the Constitutional Treaty, which makes the proposed citation irrelevant. We abstained on Amendment 2 and on paragraph 13 as we feel that the position of a new High Official for energy policy could lead to unnecessary confusion.
We voted in favour of paragraph 62 maintaining the reference to unbundling of energy production as we wish to be consistent with a previously stated position which considers transmission ownership unbundling to be the most effective tool to promote investments, fair access to the grid and transparency in the market.
(SK) I voted in favour of Mrs Gruber's report.
I welcome the drawing-up of a general framework directive and the directive on the entry conditions for highly skilled workers, the directive on the entry and residence conditions for seasonal workers, and the directive on the entry and residence conditions for remunerated trainees.
It is glaringly obvious that the European Union must lay down precise rules and actively regulate who will be admitted to work in the EU. We all know that Europe is already experiencing a 'demographic winter' and urgently requires manpower from non-member countries. However, it is absolutely vital that we admit only skilled labour and I propose that we select professions which are in short supply on the labour market in Europe. We must be consistent in this regard; otherwise if we willingly and thoughtlessly inundate the European Union with unskilled labour we could see problems arising from the idle lifestyle of unemployed immigrants, who subsequently commit crime and engage in illegal trade and the grey economy outside the law and are often involved in drugs and people trafficking. They create ghettos and often end up as members of terrorist groups.
(DE) Mr President, I voted in favour of the report because it was made clear in Parliament that it will remain a matter for Member States to decide which and how many labour migrants will be accepted into their sovereign territory. If the 'Blue Card' is introduced, it is important to ensure that it is applied as a control instrument for highly skilled workers residing in the EU, allowing temporary - not permanent - residence in the European Union as a whole.
I would like to address a proposal to Commissioner Frattini - who unfortunately is no longer present - from the European People's Party: that the 'Blue Card' be marked with an additional national symbol, such as the flag, so that it is apparent which of the Member States has issued the work and residence permit.
(EN) Mr President, I would like to congratulate my colleagues Lilli Gruber and Javier Moreno. As someone who is temporarily disabled, I have had to use an auxiliary contract for an immigrant and I have understood better, if that were possible, what Mr Lobo Antunes was saying today about the need for solidarity and humanity, although I also understand Mr Frattini's explanation concerning complete respect for the rule of law.
In my times of solitude I have often thought that Don Quixote, the famous character, the greatest literary figure of all time, would not have existed without Sancho, and today Sancho would undoubtedly be an emigrant coming to his aid.
Therefore, at all times there must be respect for the rule of law and respect for human beings.
- (NL) Mr President, I did not indeed approve the Gruber report on the policy plan for legal migration for two main reasons. Firstly, I do not think it is wise to encourage a brain drain from the poorer countries into Europe to an even greater extent than is already happening now in any case. I do not think that it is helpful to anyone, and certainly not the poorer countries.
Secondly, I continue to be amazed at the naivety with which immigration is looked upon in this Parliament, as a kind of solution to Europe's undeniable demographic problem. In any case, not a word is said about the huge cost of immigration for the receiving countries, nor about the fact that, more than ever before, we are having to be vigilant to preserve our European culture, our values and standards, which are increasingly coming under pressure due to the massive number of immigrants from other cultures. As well as all the other problems, this also has an economic cost. Today, in our European capital, Brussels, about 53% of the inhabitants are of what you could call non-Belgian origin; by 2050 that threatens to be 75%. We do not need new mass immigration, but the exact opposite.
- (NL) Mr President, in the Gruber report, Parliament is following the particularly one-sided quantitative economic approach to the immigration problem. I emphatically reject the assertion that only a new wave of immigration can guarantee the economic future of Europe and I want to point out that immigration is about far more than just figures and tables. The proposals in this report will only make the already serious integration problems worse. You have to have read it to believe it. While some of the immigrant population do not want to work and do not want to retrain, some people actually want to set up an information and management centre for migration in Mali. It is undeniably the case that many so-called temporary workers will disappear into illegality when their permit expires, as happens now. Experience, for example in Switzerland, clearly shows that family members of seasonal workers continue to come in illegally.
Last but not least, the fact is that more legal immigration of highly educated persons will undeniably lead to a further brain drain from the developing countries with all the consequences that brings.
(IT) Mr President, ladies and gentlemen, I voted in favour of the Gruber report because it took on board so many issues raised by the PPE-DE Group and by myself. However, although I realise that integration is important, I believe it must occur with the consent of our citizens. Therefore, as well as integration there needs to be firm, decisive law enforcement. For example, Member States must enforce the rule stipulating that if immigrants cannot demonstrate their ability to support their family they must be repatriated after three months. This is not happening in some countries, and if it does not happen the dissatisfaction felt by citizens will render any European initiative on integration meaningless.
in writing. - (PT) Despite containing important points on migration issues which we have been defending for a long time, the report not only does not denounce the EU's current guidelines and policies - which are criminalising and repressive towards migrants - but in fact forms another aspect of these.
To be specific, the report adopts as its own the concept of the existence of different 'categories' of migrants - such as the 'most highly skilled', 'seasonal' and others - and their management according to the labour needs of the various EU countries, particularly through the creation of a Blue Card: what a dehumanising view of migration and migrants.
Furthermore, the report advocates creating a common migration policy which we consider to be inadequate and unrealistic, given both the results of other 'common' policies and the differing situations existing in the Member States. We reiterate that migration policy is the responsibility of each country and its democratic institutions.
As we have said, a common policy is not necessary, but another policy is, in a framework of cooperation between the Member States, which will promote the rights of migrants, particularly through the ratification of the United Nations Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families.
In considering that 'the future situations of the European Union labour markets can be broadly described as in demand of [...] legal immigration', Mrs Gruber, like Mr Sarkozy in France, is seeking to give economic justification to the immigration policies being applied in our various Member States. However, the labour force coming from those countries that have been slow to develop is for the most part ill-equipped for the jobs that our economies need doing. Moreover, it has to be remembered that legal immigration is essentially the immigration not of workers but of people.
This policy that is bringing us nearly two million additional immigrants every year is in fact turning into a colonisation of Europe. Between now and 2050 the non-European population, which already stands at some 40 million people, will have tripled. With the accession of Turkey the Europe being constructed by Brussels will include 220 million Asians and Africans, most of whom will be from the Muslim world.
This colonisation of population constitutes a lethal threat to the Christian and humanist values of our civilisation. If we are to protect the legitimate rights of the peoples of Europe to self-determination and to remain themselves, we have to restore our borders, reverse the flow of migrants and introduce major policies that are pro-family and pro-life. We need a new Europe, a 'European' Europe, a Europe of sovereign nations, for that is the only thing that can guarantee our rights to defend our culture and history.
in writing. - (DE) The fact that around 18.5 million third-country nationals are living in the EU clearly demonstrates that Europe needs a common immigration policy. We must assuage our citizens' concerns and fears about immigration and show them that regulated and sensible immigration is entirely necessary in some sectors in Europe. However, I do not share the view, apparently put forward as an article of faith by the conservatives in particular, that the issue of demographic change must be linked to the issue of maintaining the European social model. What is needed instead here is the launch of a debate about the extent to which the substantially increased wealth generation throughout the European economy, which must be considered separately from demographic change, should make a solidarity-based contribution to the European social model.
I have abstained from voting on Amendment 8, since while I do recognise that the problem of a brain drain from developing countries into Europe is a very serious one, I distrust the motivation of the ITS Group in tabling this amendment. We must strive to prevent highly educated people from leaving their own countries in massive numbers, thereby causing economic damage, but it should certainly not be about opposing immigration into Europe by definition.
in writing. - I welcome this report, which is designed to make life easier for legal migrants. Despite their status, legal migrants are often intentionally and unintentionally discriminated against. The rapporteur calls for a range of measures for legal migrants including improved employment rights, transfer of pension and welfare rights, recognition of qualifications, long-term and multiple-entry visas, all of which I support.
in writing. - Our vote today reflects our wish to see an efficient, humane and rights-based approach to immigration in Europe. Immigrants of all types must be treated equally and in accordance with the highest human rights standards and decency.
Furthermore, as a general principle, European Member States should accept immigrants on the basis of the need of the immigrants in addition to the needs of the economies of the countries of Europe. Immigration policy across Europe must not add to the loss of vital skills, the 'brain drain', in developing countries, Member States and the EU Commission must not pursue policies which undermine development.
in writing. - We have voted in favour of Amendment 8. In general our views are very far away from the group which tabled it, especially in the case of refugees, immigrants and ethnic or religious minorities. ITS tries to block the admission of refugees who are in danger, and, on the contrary, we try to help those victims of suppression, catastrophes, and poverty. So we understand very well that the majority in our group doesn't like to support ITS amendments on migration. Unlike the situation of refugees and traditional forms of immigration, in the case of the proposed attraction of highly skilled workers the EU Member States are creating a problem for their countries of origin. People who are skilled in countries like India, South Africa or Brazil are highly needed there for the necessary development. We now see that such problems are even arising inside the newest EU Member States, Romania and Bulgaria, who are losing their medical and engineering people at a rapid rate to more wealthy countries. Privileged countries and companies are stealing the brains of those people. As we don't want to support this brain drain, we voted in favour of this amendment.
in writing. - (DE) The Gruber report views immigration, in some parts, solely in terms of the usefulness of the immigrating workers as capital. For example, the report stresses 'the importance of establishing stable and lawful labour relations between businesses and workers to increase productivity and EU competitiveness' and 'calls, hence, upon the Commission to consider the effects circular migration could have in this regard'.
Whereas the repressive measures against migrants and asylum seekers encounter no opposition, 'any measure designed to increase the attractiveness of the EU to the most highly skilled workers, so as to meet the needs of the EU labour market in order to ensure Europe's prosperity as well as to respect the Lisbon targets' are to be supported.
While the 'risk of a brain drain' is to be averted, 'return' is envisaged for migrants who can only enter Fortress Europe illegally. As regards the endorsement of the Policy Plan on Legal Migration, a key focus is on admission procedures 'capable of responding promptly to fluctuating demands in the labour market'.
Immigration cannot be regulated according to the criterion of its usefulness as EU capital. Instead of immigration for the benefit of Europe's businesses, fundamental and human rights for migrants and asylum seekers must be the priority. I reject any categorisation of people based on usefulness criteria.
in writing. - (PT) The debate on migration too often focuses on issues of illegal flows and therefore frequently forgets legal migration, which makes an important contribution to our economy and to our cultural enrichment.
In this context, we agree with two fundamental concepts: a clear and effective policy on legal migration is one of the keys to solving the issue of illegal immigration, and a generous welcome based on common principles promoting the integration and adaptation of those arriving is essential. However, it is also necessary to recognise that migration flows, migrant communities and host countries have different traditions, customs and memories and that these differences cannot be ignored.
Another issue in this debate is qualified migration. The idea of a Blue Card facilitating entry and movement could prove interesting, although it seems rather too complex. In any event, the central issue must be the attraction factor, particularly at academic level. It is therefore essential to make educational institutions aware of the need to attract students from other parts of the world. I of course support this objective.
in writing. - (SV) The Swedish Green Party supports and wants a liberal immigration policy. There are many good things in the report which pursue this aim. However, I believe that a framework directive in this field will reduce the possibilities for people to migrate, not the other way round. In addition, the proposal poses the risk of intensifying the brain drain which is afflicting the developing countries and is cynically exploited by the EU for its own development. I am therefore abstaining in the final vote.
in writing. - It is a dangerous fallacy that demographic change in our domestic population requires large-scale immigration of people from different, often hostile, cultures and societies, with all the implications that this has for our national cohesion and identity, the full integration of our settled immigrant population, the impact on our public services, as well as on public health, safety and security.
I wholly oppose the transfer of powers or responsibility from national authorities to the EU in relation to our national border controls and immigration and asylum policy. I therefore voted against this report.
(DE) Mr President, I voted in favour of this report because the European Parliament has agreed a comprehensive strategy here to combat human trafficking and illegal immigration. As the European Parliament, we have thus sent out a clear message that 'illegal' means the same as 'not legal' and must be dealt with accordingly. In my view, it is particularly important to have clarified that there will be no quota-based allocation of illegal immigrants across all Member States and that mass legalisations of the type witnessed in recent years will no longer be permissible. This ensures that there is no 'pull effect' and also allows human trafficking to be tackled indirectly.
- (NL) Mr President, the report on policy priorities in the fight against illegal immigration of third country nationals that we have just approved is certainly not the worst report that has ever been passed here and it does, in fact, contain a number of very interesting recommendations, but I still think that the report fails to clearly tell the whole story and so I have not approved it myself.
The immigration problem in Europe threatens to be the problem of this coming century - it may already today be the problem of the coming century - and illegal immigration is an important part of that. We might, therefore, have expected a much firmer standpoint to be taken, especially against the successive waves of regularisation in the various countries of Europe. After all, these have the effect of sucking people in that will eventually roll out over the whole Union, over all Member States.
It is simple actually, and we should have had the courage to put it into words. Illegal immigration cannot be tolerated. Illegal immigrants must be tracked down and we must be resolute in sending them back to their countries of origin in a humane manner. Those who dare not say that, and thus will certainly not dare to carry it out, will create enormous problems that will eventually cost our prosperity and our civilisation dear.
- (NL) Mr President, going through the Moreno Sánchez report automatically brings to mind the Dutch saying 'zachte heelmeesters maken stinkende wonden', which means that desperate times require drastic measures. As my colleague Mr Vanhecke already said, although a few of the proposals in the report represent a step in the right direction, in general Parliament is still taking a half-hearted approach, which does not bode well for an efficient and firm European policy to combat illegal immigration. Parliament has failed, for instance, to make clear that the regularisation measures being implemented in many European countries really are one of the most important, if not the most important, causes of illegal immigration, because of the 'pull effect' that they create in the immigrants' countries of origin.
Illegal immigrants should not be regularised, but they should be actively tracked down and deported in a resolute but humane manner. Contrary to what Parliament insinuates, the explicit proclamation of this political message has nothing to do with so-called xenophobia. In addition to a firm deportation policy, tight border controls, and agreements with states to take back their nationals, refugee centres in the region of origin should offer some relief, but this has also been rejected by Parliament. For these reasons I voted against this report.
We Social Democrats want a humane immigration and refugee policy in the EU based on solidarity, which seeks to increase mobility across borders responsibly and which guarantees protection to all who need it. However, we do not want a permanent EU-financed border control force. The Member States are responsible for guarding their own borders. Community deployments should be subject to need and based on inquiries. We therefore chose to abstain in the vote on paragraph 37.
As regards paragraph 18 on a review of the basic principle of the Dublin II Regulation, we think that a discussion of the principle is justified but that it should be conducted in a wider context and as part of a discussion of the common immigration and refugee policy as a whole.
in writing. - (FR) I fully support this excellent report and would like to add three comments of my own on the subject.
Firstly, we have to rid ourselves of the illusion that an active policy on legal immigration will put a stop to the illegal flow of migrants into our countries. An active policy on legal immigration will, by definition, be determined by our own needs, whereas illegal immigration will correspond to the needs of those - and there are currently tens of millions of such people, mainly in Africa - who want to move here to escape war, persecution, poverty or, quite simply, the lack of future prospects for themselves and their children.
Secondly, the control of the EU's external borders and the fight against networks of illegal immigrant smugglers will unfortunately remain a political priority for many years to come because in reality the trade in human misery is in the hands of criminal gangs. The fight against illegal immigration is therefore not directed 'against' the illegal immigrants as such: it is part of the battle against organised crime, which is something we have to win together.
Thirdly and finally, we must at the same time maintain our relentless efforts to combat poverty and this can only be done through co-development in Africa.
in writing. - (FR) I welcome the adoption of this report, which presents a balanced and realistic view of the issue of immigration and has achieved a broad consensus, as the rapporteur hoped.
The report has come just at the right time when you look at the latest events and see the Member States try, one by one, to adapt their legislation to cope as best they can with the influx of migrants.
In reality we all know that the scale of the migration phenomenon exceeds the capability of the countries concerned to control these events individually and that a global and coherent approach is therefore needed at European level, as the report rightly states.
The text sets out a number of priorities: combating the trafficking of human beings, respect for the Charter of Fundamental Rights of the European Union and the European Convention on the Protection of Human Rights and Fundamental Freedoms when applying measures to prevent illegal immigration, strengthening cooperation with third countries, taking the firm steps that are required to combat illegal employment and, finally, the need for a responsible return policy.
For these reasons I supported the adoption of the report during the final vote in plenary.
in writing. - (PT) Despite containing certain points with which we agree, this report also assumes the repressive security-oriented view of 'illegal immigration'.
Although less so with regard to certain aspects, the report advocates developing the main axes of the current EU guidelines and decisions on immigration, including: the so-called 'European return policy' or, in other words, repatriation; the activity of Frontex in terms of border patrol and control; the so-called 'temporary reception centres'; the development of biometric tools, or the so-called 'readmission agreements'. The report also proposes setting up 'European patrols', a 'European monitoring system' at the sea borders and even a system for 'automated checks on persons entering or leaving Union territory'.
In other words, the report aims to reinforce the EU's security-oriented policy of criminalising 'illegal immigration' by turning it into a common European policy which is repressive, involves sinister information systems and includes measures and infrastructure for the detention and expulsion of immigrants. We wholeheartedly reject this.
It was the application of a repressive policy like this which led to the authorities of a Member State prosecuting seven Tunisian fishermen for having saved 44 people at sea, despite this action complying with international maritime law.
in writing. - (FR) The official figures are evidence of it: Europe is being inundated with illegal immigrants. It has proved to be completely incapable of controlling its external borders. The annual report presenting the activities of Eurodac in 2006, which is the biometric tool that Europe uses for monitoring asylum applications, shows that the number of persons recorded as having illegally crossed one of Europe's external borders is up 64% on 2005.
The report presented by Mr Moreno puts forward a number of approaches that are supposed to put an end to this phenomenon, which is growing exponentially. I think they are all as useless as each other, not to say counterproductive.
For example, how can we be happy with the idea that to encourage legal immigration, and to do so mainly by means of the European Blue Card, which would essentially be a European work permit for immigrants, will reduce the level of illegal immigration? That is idiotic. If you open the doors to some, you are opening them to everyone.
What is the point of setting up a biometric database to combat illegal immigration? Why plan to allocate more manpower and resources to the European border control agency, Frontex, when the borders in question, whether internal or external, are still not being properly protected by the Member States?
Once again the European authorities have succeeded in identifying a problem but have proved incapable of resolving it, carried along as they are by an ideology based on 'immigrationism' and internationalism.
in writing. - (PL) Mr President, immigration, both legal and illegal, has been recognised as one of the main challenges confronting the European Union. Quite apart from the procedural and legal issues, the tragic human dimension of this phenomenon is becoming increasingly manifest. I have visited centres for African refugees in Malta, and discussed matters with the services patrolling the Mediterranean and the responsible officials. It was while I was there that the news of the tragedy that befell that Chechen family in the Bieszczady region came to light, confirming the universal nature of this phenomenon. Hailing as I do from a country that was for centuries a source of political and economic emigration, it is hard to remain indifferent to the tragedy of refugees for whom the Union is a promised land.
It is from that perspective that I consider the two reports on which the debate in the European Parliament is based. These documents provide an overview of the scale of the problem of immigration and of the current state of Community policy in this regard. I agree with the premise that because of its demographic situation, Europe needs controlled channels of immigration that could compensate for the shortfall in the labour force and also reduce the scope of the underground economy and its associated problems.
All these issues have been recognised by Frontex, the Union's specialist agency. The proposed solutions, namely the so-called 'burden sharing' merit serious consideration.
The advent of a Community immigration policy with a sound legal and financial basis is long overdue. Better late than never!
I voted for the report on political priorities in the fight against illegal immigration of third-country nationals and I want to stress that controlling the influx of migrants to Europe, especially from third countries, is one of the greatest challenges facing European policy-makers.
In this 21st century trafficking in human beings is totally unacceptable and we have to find a way to eradicate this appalling activity and end the personal tragedies that sadly accompany it. To do this it is essential to tackle the problem of illegal immigration on a European scale, for if one Member State is open to clandestine immigration then it puts pressure on all the others.
The implementation of a policy plan for legal migration has to include the fight against illegal immigration, for the two are closely linked.
What this report lacks are concrete proposals that would allow us to draw up a solution that will put an end to large-scale clandestine immigration and discourage the traffickers. In Italy, for example, the introduction of quotas for economic migration has not reduced the level of illegal immigration into that country. In fact quite the reverse, for the announcement of annual quotas has triggered an increase in the number of illegal immigrants who are prepared to risk their lives to enter the territory of the European Union.
in writing. - I welcome this report which in essence calls for a firm policy to fight illegal immigration based on solidarity between Member States and co-operation with third countries in full respect of the fundamental rights of the person.
in writing. - (DE) Despite millions of euros in funding, the countries of origin are not willing to cooperate. However, taking back illegal immigrants must become an obligation at last. The EU is also acting extremely negligently, however, if it fails to provide adequate resources to secure its external borders or accommodate apprehended illegal immigrants in reception camps, in order to ensure that they do not go underground, until they can be returned to their home countries, to say nothing of a border protection agency which closes down during the main migration season!
Brussels has also slept through the potential threat posed by Islamic immigrants. If the EU does not wake up soon and put a stop to the influx of radical Muslims and the immigration and naturalisation of citizens from Islamic countries, we will not only be forced to live in permanent fear of terrorist attacks; we will soon be strangers in our own country.
The present report pay far too little attention to these issues, which is why - despite the sound approaches it contains - I am unfortunately compelled to reject it.
in writing. - (PT) Effective political intervention in the area of illegal immigration must act on two points of the problem, on the origin and on the destination: in other words, as stated in the adopted resolution, 'the authorities of the countries of origin, as well as the strengthening of the criminal legal framework to fight trafficking rings, combating illegal employment and human trafficking' form essential elements. Without firmness in these areas, the response will be inadequate, even though this response involves other dimensions, such as development cooperation and action in the area of legal migration.
Furthermore, as we stated in the report on the European maritime strategy, any immigration policy which aims to be effective within the European Union 'requires', as stated in this resolution, 'that Member States abide by the principles of solidarity, shared responsibility, mutual trust and transparency'. We fully agree in this respect.
in writing. - (SV) I am voting against the report in the final vote because I am opposed to FRONTEX and an EU border police, for which it would be difficult to secure accountability. The report shows enthusiasm for expensive and ineffective biometric data in passports and visas, which are moreover a threat to personal integrity. The EU is cynically exploiting the difficult situation of refugees to gain power over our borders.
in writing. - British Conservatives voted against the reports on migration, as the issue of migration is solely a matter for Member States and intergovernmental cooperation. References to the Draft Reform Treaty and the extension of qualified majority voting are the wrong way to deal with the problems the EU is facing. A 'one size fits all' approach does not work with immigration.
in writing. - By insisting that non-EU spouses of EU nationals must have lived in another EU Member State before being entitled to residency in Ireland, the Government is I believe in breach of the 2004 directive. Furthermore, singling out the spouses of non-Irish EU nationals for the issuing of deportation orders is contrary to EU legislation which bans discrimination based on nationality.
I would remind the Commission that they informed the European Parliament in 2006 that the 2004 directive on residency should be interpreted by Member States in accordance with the European Court of Justice decisions in July 2002 (Case No C/459/99 (MRAX)) and again in April 2005 (Case No C/157/03). These decisions established that the right of entry and residency in the Community of a third-country national who is a member of an EU citizen's family arises from that relationship, and depends neither on the legality of their previous residence in the Community nor on the presentation of a residence permit or other permit issued by another Member State. Ireland's actions clearly breach those court decisions. Consequently the Commission is obliged under the Treaties to take action against the Irish Government.